Citation Nr: 1455480	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for post traumatic headaches.

4.  Entitlement to a rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and a lumbar spine disability, granted service connection for post traumatic headaches at 10 percent (effective July 19, 2007), and granted service connection for major depressive disorder at 10 percent (effective July 19, 2007).  Thereafter, a November 2009 rating decision granted an increased 30 percent rating for the Veteran's major depressive disorder (effective July 19, 2007); however, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a lumbar spine disability and entitlement to increased ratings for post traumatic headaches and major depressive disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran has a diagnosis of PTSD related to stressors in service that have been corroborated by credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he suffers from PTSD as a result of military stressors related to his combat service as a medic in Iraq.  His DD Form 214 and a DD Form 215 confirm that his military occupational specialty (MOS) in service was Health Care Specialist and that he received awards that connote combat, including the Purple Heart and the Combat Action Badge.  As a result, the Veteran's in-service stressors are conceded.  See 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records document that he was given a provisional diagnosis of PTSD during a January 2007 in-service psychiatric consultation.  Post-service VA treatment reports dating since October 2007 have documented a diagnosis of, and treatment for, PTSD related to his in-service combat stressors.  A November 2007 statement from a Vet Center therapist noted the Veteran's in-service combat stressors and rendered a contemporaneous diagnosis of PTSD.  At an April 2008 private psychiatric examination, the examiner noted that the Veteran fulfilled all of the criteria for a diagnosis of PTSD linked to his wartime exposure in Iraq.

On longitudinal review of the evidence, the Board finds that the competent evidence of record establishes that the Veteran has a diagnosis of PTSD related to stressors in service that have been corroborated by credible supporting evidence.  Vet Center, VA, and private treatment providers have all indicated that his current diagnosis of PTSD is related to his combat stressors as a medic in Iraq, and his MOS and combat awards are confirmed by his DD Form 214 and a DD Form 215.  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Lumbar Spine Disability

The Veteran contends that he currently has a lumbar spine disability due to an injury which was allegedly suffered in service during advanced individual training (AIT) in September 2002.  His service treatment records document that he was treated for low back pain on multiple occasions in January 2003 (with a note that he had injured his back four months prior while carrying a litter), February 2003, March 2003, August 2005, and December 2006.  On a December 2006 report of medical history, he indicated that he had recurrent back pain.

At a post-service September 2007 VA general medical examination, the Veteran reported that he first felt low back discomfort during AIT, but did not receive treatment in service for low back pain until January 2003.  Based on a September 2007 VA MRI of his lumbar spine, he was diagnosed with intervertebral osteochondrosis present at the L5-S1 intervertebral disc, with associated diffuse circumferential annular bulging.  Thereafter, VA treatment reports dating since September 2007 have documented the Veteran's ongoing complaints of low back pain.  A November 2008 VA treatment report noted the Veteran's complaints of mild chronic pain in his low back for about six years after an injury during basic training.

There is no medical opinion in the current record that addresses a nexus between any current lumbar spine disability and the pertinent findings in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Ratings for Post Traumatic Headaches and Major Depressive Disorder

The Veteran seeks increases in the ratings for his service-connected post traumatic headaches (currently 10 percent under Code 8045) and major depressive disorder (currently 30 percent under Code 9434).  He has not been afforded a VA examination to assess his headache disability since October 2011 (more than three years ago) or to assess his depression disability since August 2011 (more three years ago).  Given the allegations of greater severity of the disabilities (as indicated by an October 2014 appellant's brief, wherein the Veteran's representative noted that the Veteran was last afforded pertinent VA examinations in 2011 and that his headache and depression symptomatology warranted higher ratings), a contemporaneous examination to assess the disabilities is necessary.  In addition, any outstanding reports of VA treatment must be secured, as such records may identify a period of time during which a "staged" increased rating is warranted.  See Fenderson v. West, 12 Vet. App. 119.  The Veteran should also be asked to authorize the release of all available treatment reports from the Vet Center in Arecibo, Puerto Rico (as a November 2007 statement from a Vet Center therapist noted that the Veteran had been receiving treatment from that facility since July 2007).  [The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)) has not been raised, because the record documents that the Veteran is now employed as a nurse at a VA hospital.]

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his lumbar spine, post traumatic headaches, and/or major depressive disorder, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all records dating since July 2007 from the Vet Center in Arecibo, Puerto Rico).  Thereafter, obtain complete records of all such treatment and evaluation from all sources identified.  In addition, secure complete copies of the clinical records of all VA treatment the Veteran has received for his lumbar spine, post traumatic headaches, and/or major depressive disorder since April 2010.

2.  After the development sought in Instruction #1 is completed, arrange for a spine examination of the Veteran to ascertain the nature and likely etiology of any current lumbar spine disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each lumbar spine disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record cited above.

(b)  Please identify the most likely etiology for any/each lumbar spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to specifically include, with explanation, whether it is related to the pertinent findings documented in his service treatment records)?  The examiner must specifically consider and address the Veteran's allegations of continuity of lumbar spine disability symptomatology since service.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

3.  After the development sought in Instruction #1 is completed, arrange for a TBI examination of the Veteran to determine the severity of his service-connected post traumatic headaches.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail all manifestations of the Veteran's post traumatic headaches.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After the development sought in Instruction #1 is completed, arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected major depressive disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail all manifestations of the Veteran's major depressive disorder.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims on appeal for service connection for a lumbar spine disability and for increased ratings for post traumatic headaches and major depressive disorder.  If any of those claims remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


